—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered March 19, 2007, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The evidence, viewed as a whole, warrants the conclusion that the victim was familiar with defendant’s appearance as the result of many encounters with him over a period of years, and we reject defendant’s arguments to the contrary.
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Saxe, Moskowitz, Abdus-Salaam and Román, JJ.